62 F.3d 1430
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SPREAD INFORMATION SCIENCES, INC., Appellant,v.Robert E. RUBIN, Secretary of the Treasury, Appellee.
No. 95-1323.
United States Court of Appeals, Federal Circuit.
June 15, 1995.

Before MAYER, Circuit Judge, COWEN, Senior Circuit Judge, and LOURIE, Circuit Judge.
ORDER
MAYER, Circuit Judge.


1
The court considers, sua sponte, whether Spread Information Sciences, Inc.'s appeal should be dismissed because its notice of appeal was untimely.


2
On May 18, 1995, we directed Spread Information Sciences to show cause within 10 days why its appeal should not be dismissed because it was filed approximately four and a half months late.  Spread Information Sciences has not responded to the timeliness issue.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) Spread Information Sciences' appeal is dismissed.


5
(2)  Each side shall bear its own costs.